         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X

BARNARD COLLEGE,

                                  Petitioner,

                    -against-

                                                         Case No. 1:19-cv-00531-AKH
TRANSPORT WORKERS UNION OF
AMERICA, AFL-CIO, LOCAL 264,

                                Respondent.

                                                   X


             AMENDED PETITION TO VACATE ARBITRATION AWARD

               Petitioner Barnard College (“Petitioner,” “Barnard” or the “College”), by and

through its undersigned attorneys, Jackson Lewis P.C., respectfully alleges as follows:

               1.      Barnard brings this action to vacate an arbitration award rendered on

January 2, 2019 (the “Award”) by Arbitrator Carmelo R. Gianino (the “Arbitrator”), in a matter

brought before the Arbitrator by the Transport Workers Union of America, Local 264

(“Respondent” or the “Union”). In the Award, the Arbitrator required Barnard to reinstate former

employee and Union member Orton Reynolds, despite also finding Mr. Reynolds harmed and

humiliated a female colleague and violated Barnard’s policy against sexual harassment and

discrimination. A copy of the Award is attached hereto as Exhibit A.

                                JURISDICTION AND VENUE

               2.      The claims asserted herein arise under and pursuant to § 301 of the Labor

Management Relations Act, 29 U.S.C. § 185 (“LMRA”), and Section 10 of the Federal Arbitration

Act, 9 U.S.C. § 10.
          Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 2 of 17



               3.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 185, 9

U.S.C § 10, and 28 U.S.C. § 1331.

               4.      Barnard and the Union both reside in and regularly conduct business within

the jurisdiction of this Court. The arbitration hearing took place in New York, New York.

               5.      Venue is properly laid in this District pursuant to 28 U.S.C. § 1391(b).

                                         THE PARTIES

               6.      Barnard is a not-for-profit educational corporation authorized to conduct

business in the State of New York. It operates a private undergraduate women’s college in New

York City, within this Court’s judicial district. At all times relevant herein, Barnard has conducted

business within this Court’s judicial district. Barnard is an employer within the meaning of Section

2(2) of the National Labor Relations Act (“NLRA”). 29 U.S.C. § 152(2).

               7.      The Union is, upon information and belief, an association under the laws of

the State of New York, having its principal office at 3009 Broadway, New York, New York 10027.

The Union is the exclusive representative of certain Barnard employees for purposes of collective

bargaining. The Union is a labor organization within the meaning of Section 2(5) of the NLRA.

29 U.S.C. § 152(5).

                        COLLECTIVE BARGAINING AGREEMENT

               8.      Barnard and the Union have been parties to collective bargaining

agreements with each other since at least 1947. Barnard and the Union most recently entered into

a collective bargaining agreement effective October 1, 2014 (the “CBA”), with a term running

through September 30, 2019. A copy of the CBA is attached hereto as Exhibit B.

               9.      The CBA governs work performed by certain members of the Union

employed by Barnard in its Safety and Security Division, namely the regular full-time and part-




                                                 2
          Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 3 of 17



time Public Safety Officers and temporary/on-call Public Safety Officers. See Exhibit B, at 1, 2

and 29.

               10.       The CBA contains a grievance procedure pursuant to which disputes arising

out of the collective bargaining relationship between Barnard and the Union are to be resolved.

See Exhibit B, at 7-9.

               11.       The CBA further provides that matters which cannot be solved through the

grievance procedure are to be submitted to arbitration. Id., at 8-9.

               12.       Under Section 14 of the CBA, employees may only be discharged “for just

and sufficient cause,” and disputes over discharges may be resolved under the grievance and

arbitration procedure, described supra. Id., at 7.

               13.       The CBA describes the disciplinary system as “progressive,” and further

explains that the progressive disciplinary steps are not meant to be “followed by rote,” because

“the level of disciplinary action taken will depend on the severity of the conduct as determined

by the College.” Id., at 33-34 (emphasis added). The aforementioned language has appeared in

collective bargaining agreements between Barnard and the Union since at least 1999.

                                    FACTUAL BACKGROUND

               14.       The present dispute arises out of Barnard’s termination of employee Orton

Reynolds on or about March 1, 2018.

               15.       At all times relevant to this Amended Petition, prior to his termination, Mr.

Reynolds was employed by Barnard as a Public Safety Officer. As a Public Safety Officer, Mr.

Reynolds was responsible for ensuring the safety and security of the young women who comprise

Barnard’s student body, as well as its staff, faculty and visitors.




                                                   3
          Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 4 of 17



               16.     As a Public Safety Officer, Mr. Reynolds was represented by the Union.

Mr. Reynolds’ employment was governed by the CBA between Barnard and the Union.

               17.     All Barnard employees, including Mr. Reynolds, are expected to support

Barnard in its mission, which states in part ”to address issues of gender in all of their complexity

and urgency, and to help students achieve their personal strength that will enable them to meet the

challenges they will encounter throughout their lives.” Attached hereto as Exhibit C is a copy of

Barnard’s mission statement.

               18.     As with all Barnard employees, Public Safety Officers like Mr. Reynolds

are also required to comply with Barnard’s policies, including Barnard’s Policy Against

Discrimination and Harassment (the “Policy”). A copy of the Policy is attached hereto as Exhibit

D.

               19.     Among other things, the Policy prohibits “any kind of unlawful

discrimination or harassment …. by a member of the College community.” Id., at 1. The Policy

defines “sexual harassment” as “unwelcome conduct of a sexual nature,” including unwelcome

“remarks of a sexual nature,” that “ha[ve] the purpose or effect of unreasonably interfering with

an individual’s performance on the job” or “the purpose or effect of creating an intimidating or

hostile work … environment for an individual …..” Id., at 2, 3. The Policy also states that “a

single extreme incident or repeated incidents may constitute a finding of prohibited discrimination

or harassment.” Id., at 3. The Policy provides that “[a]ppropriate disciplinary action may be taken

against those found to have engaged in discrimination or harassment, with sanctions up to and

including dismissal.” Id., at 1.

               20.     Mr. Reynolds received annual training as a Public Safety Officer on the

Policy and annually reviewed and acknowledged the Policy. Most recently, he reviewed the Policy




                                                 4
           Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 5 of 17



on January 23, 2017. Attached hereto as Exhibit E is Mr. Reynolds’ acknowledgment of having

reviewed the Policy.

                             THE NOVEMBER 14, 2017 HEARING

               21.     Mr. Reynolds’ termination resulted from sexually harassing statements and

gestures he directed to another Barnard employee, Terryann Waldron, in front of multiple

witnesses on November 14, 2017, in violation of Barnard’s Policy Against Discrimination and

Harassment.

               22.     At all times relevant to this Amended Petition, Ms. Waldron was employed

by Barnard as its Senior Human Resources Manager for Benefits/Work Life.

               23.     On November 14, 2017, Mr. Reynolds and Ms. Waldron attended a

grievance hearing concerning another Barnard employee represented by the Union. Mr. Reynolds

attended the hearing as the employee’s union representative, by virtue of Mr. Reynolds’ role as

the Union’s president. Ms. Waldron attended the hearing as a witness for Barnard. Ms. Waldron

was not scheduled to testify at the hearing, but rather was called in during the hearing after a break.

               24.     Also present in the hearing, among others, was Barnard’s Employee and

Labor Relations Director, Alexcia Gayle, who acted as the hearing officer for the grievance

hearing.

               25.     During the hearing, Ms. Gayle questioned Ms. Waldron briefly. Ms.

Waldron then asked Mr. Reynolds if he had any questions for Ms. Waldron. According to witness

testimony, Mr. Reynolds replied that he did, but then shifted in his seat, repeatedly shifted his gaze

between the ceiling and the table in front of him, and did not speak.

               26.     According to witness testimony, after several seconds, Ms. Gayle invited

Mr. Reynolds to begin his questions. Mr. Reynolds replied that he could not question Ms.




                                                  5
          Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 6 of 17



Waldron. When Ms. Gayle asked why, Mr. Reynolds replied that he was uncomfortable. When

Ms. Gayle asked Mr. Reynolds why he was uncomfortable, Mr. Reynolds gestured toward Ms.

Waldron and shouted that Ms. Waldron was making him uncomfortable, because of her attire,

because her blouse was cut too low. Mr. Reynolds repeatedly pointed at Ms. Waldron, drawing

the attention of those present to Ms. Waldron’s blouse, and according to Ms. Waldron, he shouted

“look at her, look at her!”

               27.     Ms. Gayle asked Mr. Reynolds why he made that statement. Mr. Reynolds

replied that he would not remain quiet, and was “not going to put up with this anymore.”

               28.     Mr. Reynolds’ outburst occurred in a small conference room in which the

meeting participants – almost all of whom were men – sat in close quarters, compounding the

threatening effect of Mr. Reynolds’ raised voice and repeated gestures toward Ms. Waldron.

               29.     Upset and humiliated by Mr. Reynolds’ outburst and statements about her

appearance, Ms. Waldron left the room, and began crying in her office. Later that afternoon, Ms.

Waldron filed a formal complaint of sexual harassment against Mr. Reynolds.

               30.     At the time of Ms. Waldron’s complaint, Mr. Reynolds was the subject of

another investigation, stemming from an accusation of sexual harassment against Mr. Reynolds by

another female Barnard employee. Mr. Reynolds was placed on paid administrative leaving

beginning in late September 2017 while the investigation was ongoing, although he was permitted

on campus to conduct his duties as Union president.

               31.     On November 18, 2017, Barnard informed Mr. Reynolds that due to the

new allegations against him, he would continue on paid administrative leave, pending the

conclusion of the investigations.




                                               6
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 7 of 17



               32.     Barnard continued investigating the earlier complaint and began a formal

investigation into the allegations contained in Ms. Waldron’s complaint. The investigation was

led by Molree Williams-Lendor, who at all times relevant to the Amended Petition was employed

by Barnard as its Title IX Coordinator and Executive Director for Equity.

               33.     Ms. Williams-Lendor is responsible, inter alia, for ensuring Barnard’s

compliance with Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681, et seq.

Pursuant to Title IX, as an educational institution that receives federal funds, Barnard must take

certain steps to provide an employment, learning and campus environment free from

discrimination and harassment on the basis of sex or gender. Barnard is required to establish and

follow complaint and investigation procedures when it receives complaints of sex discrimination,

including sexual harassment, and take prompt and immediate remedial action for violations.

               34.     As a private employer, Barnard is also subject to other federal, state and

local anti-harassment and/or anti-discrimination statutes and regulations. In particular, both New

York State and New York City both recently enacted legislation mandating that all employers

provide annual training and have policies to prevent sexual harassment in the workplace. The

policies must include complaint and investigation procedures to be followed for all reports of

sexual harassment.

               35.     During the course of Ms. Williams-Lendor’s investigation, she conducted

interviews of Mr. Reynolds, Ms. Waldron and others, and reviewed written statements about the

events of November 14, 2017, as well as other documents presented to her.

               36.     Upon the conclusion of her investigation, Ms. Williams-Lendor prepared an

investigative report, a copy of which is attached hereto as Exhibit F.




                                                 7
             Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 8 of 17



                 37.   In accordance with Barnard’s written procedures for adjudicating

complaints under the Policy, the report was reviewed by Alina Wong, Barnard’s Associate Dean

for Student Life, who served as the adjudicator in this case. Ms. Wong found that Mr. Reynolds

had violated Barnard’s Policy, and recommended termination.            A copy of Ms. Wong’s

communication is attached hereto as Exhibit G.

                 38.   Dean Wong’s conclusion and recommendation were further reviewed by

Barnard’s Vice-President for Campus Services, Gail Beltrone, Mr. Reynolds’ ultimate supervisor.

Ms. Beltrone concluded that Dean Wong’s recommendation was appropriate, given the seriousness

of Mr. Reynolds’ conduct, his role as a Public Safety Officer in constant contact with and

responsible for the safety of young women, and given the clear violation of Barnard’s Policy. Ms.

Beltrone notified Mr. Reynolds of her decision to terminate his employment, in a letter dated

March 1, 2018. A copy of Ms. Beltrone’s communication is attached hereto as Exhibit H.

                          THE GRIEVANCE AND ARBITRATION

                 39.   On March 1, 2018, the Union filed a grievance alleging Mr. Reynolds’

termination violated, in relevant part, Section 14 of the CBA. A copy of the grievance is attached

hereto as Exhibit I.

                 40.   On March 5, 2018, the Union filed an unfair labor practice charge against

Barnard, alleging Mr. Reynolds’ termination violated Sections 8(a)(1) and 8(a)(3) of the National

Labor Relations Act. 29 U.S.C. §§ 158(a)(1), (3). A copy of the charge is attached hereto as

Exhibit J.

                 41.   On March 7, 2018, the Union and Barnard agreed to submit the grievance

to arbitration, pursuant to Section 15, Step D of the CBA. A copy of the parties’ communication

is attached hereto as Exhibit K; see also Exhibit B, at 8-9.




                                                  8
          Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 9 of 17



               42.     On April 30, 2018, Region 2 of the National Labor Relations Board issued

a decision deferring consideration of the unfair labor practice charge to the arbitration process. A

copy of the deferral letter is attached hereto as Exhibit L.

               43.     The matter came before Arbitrator Gianino, in hearings conducted on

October 12, 2018, November 19, 2018, November 20, 2018 and December 14, 2018.

               44.     Barnard and the Union agreed upon the issues to be considered by the

Arbitrator, as follows: (1) “did the employer, Barnard College, have just cause to discharge the

grievant, Orton Reynolds, effective on or about March 1, 2018; if not, what shall be the remedy”;

and (2) “did the employer, Barnard College, violate Sections 8(a)(1) and 8(a)(3) of the National

Labor Relations Act by discharging Orton Reynolds effective on or about March 1, 2018.”

Attached hereto as Exhibit M is the portion of the arbitration hearing transcript setting forth the

aforementioned issues (at 4).

               45.     In his January 2, 2019 Award, the Arbitrator found that Mr. Reynolds

“certainly” committed a violation of the College’s Policy when he sexually harassed Ms. Waldron

and confirmed that the effect was to harm and humiliate her. See Exhibit A, at 4. However, he

disagreed with the College’s decision to terminate Mr. Reynolds, and instead ordered that Mr.

Reynolds be “returned to service as quickly as possible” without back pay. Id. The Arbitrator also

found that “[t]here was no violation of 8(a)(1) and 8(a)(3) of the National Labor Relations Act.”

Id. However, the Arbitrator did not answer the question before him of whether or not the College

had “just cause” to terminate Mr. Reynolds’ employment. Id. The Arbitrator issued his Award

prior to obtaining the briefs of the parties, despite having been apprised during the arbitration

hearing of the parties’ intent to submit briefs.




                                                   9
        Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 10 of 17



                                  FIRST CLAIM FOR RELIEF

   The Arbitrator’s Award Violated A Strong Public Policy Interest Against Condoning
                               Workplace Harassment

                 46.   This Court should vacate the Award based on the strong public policy

interest against condoning workplace sexual harassment.

                 47.   An arbitrator’s award should be vacated if affirming the award would result

in the unjust reinstatement of an accused sexual harasser. See e.g., Newsday, Inc. v. Long Island

Typographical Union, 915 F.2d 840, 845 (2d Cir. 1990) (affirming vacation of an award of

reinstatement because the award prevented plaintiff from carrying out its legal duty to eliminate

sexual harassment in the work place); citing United Paperworkers Int’l v. Misco, Inc., 484 U.S.

29, 42 (1987).

                 48.   Courts have recognized that combating sexual harassment in the workplace

is a “well-defined, and dominant public policy” justifying vacation of an arbitration award. See

Newsday, Inc., 915 F.2d at 845.

                 49.   Courts have also recognized that an educational institution has an obligation

to combat sexual harassment in educational environments, including amongst employees under

Title IX. See Papelino v. Albany College of Pharm. of Union Univ., 633 F.3d 81 (2d Cir. 2011).

                 50.   In his Award, the Arbitrator conceded that Mr. Reynolds “certainly”

violated Barnard’s anti-discrimination/anti-harassment policy, and that Mr. Reynolds was “wrong

to act the way he did….” Id. (emphasis added). See Exhibit A, at 4. The Arbitrator also conceded

that Ms. Waldron was “humiliated and hurt by Mr. Reynolds actions.” Id.

                 51.   By acknowledging both the harm caused to Ms. Waldron and Mr. Reynolds’

policy violation while at the same time ordering Mr. Reynolds’ reinstatement, the Award




                                                10
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 11 of 17



effectively condones workplace sexual harassment, a result that could engender a hostile and

intimidating work environment at Barnard.

               52.     Barnard places a great deal of trust in its Public Safety Officers, as

exemplified by the fact that they are able to access all areas of the campus twenty-four hours a

day, seven days a week, including the dormitories of Barnard’s young female students. See e.g.,

Exhibit H, at 1. Public Safety Officers are often the first people community members seek out to

report sexual harassment.

               53.     As a Public Safety Officer, Mr. Reynolds, if reinstated, would be in regular

contact with scores of young women on a daily basis, in various states of dress and undress, raising

the possibility that he would repeat his harassing behavior. Such a result would be antithetical to

Barnard’s mission of fostering a supporting community for young women.

               54.     Such a result would also completely undermine Barnard’s efforts to provide

its community, including its female undergraduate students, a safe living and working

environment. For example, students and employees aware of Mr. Reynolds’ history may hesitate

to contact Barnard’s public safety department in cases of crisis or emergency, for fear of being

blamed, judged or harassed.

               55.     The effect of the Award was to prioritize Mr. Reynolds’ employment over

Ms. Waldron’s right to remain free from harassment in her workplace. By finding Mr. Reynolds

“harmed and humiliated” Ms. Waldron, but reinstating him, the Arbitrator has sent the message to

Ms. Waldron and the campus community that they are not entitled to a workplace free from sexual

harassment.




                                                11
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 12 of 17



               56.      Reinstatement would send a message to employees and students that sexual

harassment is not a serious enough violation of policy, as it is not serious enough to merit

termination, a message that could lead to an increase in harassing behavior.

               57.      Moreover, reinstatement could expose Barnard to serious legal liability

under applicable federal, state and local anti-discrimination and anti-harassment laws, including

Title IX, for returning a confirmed perpetrator of sexual harassment to a position of safety, trust

and access.

               58.      The Award, as a result, runs afoul of a well-defined and dominant public

policy against condoning workplace sexual harassment and, therefore, should be vacated.

                                SECOND CLAIM FOR RELIEF

                     The Arbitrator Exceeded His Authority Under The CBA

               59.      Additionally, the Award should be vacated because the Arbitrator exceeded

his authority by failing to apply the CBA in reaching his Award.

               60.      The Arbitrator was bound to apply the CBA to determine whether Barnard

had “just and sufficient cause” to terminate Mr. Reynolds. See Exhibit B, at 7.

               61.      Despite that mandate, not once does the Award mention the words “just and

sufficient cause,” nor does it ever reference the CBA’s disciplinary, grievance or arbitration

provisions. The Award also fails to address the longstanding CBA language, included in labor

agreements between the parties since at least 1999, giving Barnard the right to discipline in its

discretion, based on its evaluation of the severity of an employee’s conduct. See Exhibit B, at 33-

34.




                                                12
           Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 13 of 17



               62.     Instead, the Award states in a conclusory fashion that termination was

“overkill,” without even a scintilla of an explanation as to how the Arbitrator reached that

conclusion. See Exhibit A, at 4.

               63.     The Arbitrator also found that the College’s termination of Mr. Reynolds’

employment did not violate 8(a)(1) and 8(a)(3) of the National Labor Relations Act, but offered

no explanation for why he disagreed with the College’s exercise of its contractual right to terminate

Mr. Reynolds’ for his violation of the College’s Policy.

               64.     By failing to engage in any analysis whatsoever, the Award lacks any

contractual basis. As a result, the arbitrator dispensed his own brand of industrial justice by

ordering Mr. Reynolds’ reinstatement, and exceeded his authority under the CBA.

               65.     Based on the above, the Award should be vacated.

                                 THIRD CLAIM FOR RELIEF

 The Arbitrator’s Award Lacks Evidentiary Support, Is Irrational and Shows A Manifest
                        Disregard For The Law And The CBA

               66.     The Arbitrator also failed to provide any evidentiary support in reaching his

decision, resulting in a wholly irrational Award.

               67.     The Award does not cite a single piece of evidence, case law or other

authority in support of the conclusion that Mr. Reynolds’ termination was “overkill.” See Exhibit

A, at 4.

               68.     The Award omits any credibility findings, and fails to describe any

inferences the Arbitrator may have drawn to reach the Award. While providing a lengthy statement

of facts and restatement of the policy and statutory language cited by the parties, the Arbitrator

failed to include any coherent statement explaining how he applied the facts under those standards.




                                                 13
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 14 of 17



The Arbitrator also completely disregarded the contractual language which gives the College

complete discretion to determine the severity of discipline.

               69.     The Award sinks to a wholly irrational level when, immediately after

concluding that the termination was “overkill,” the Arbitrator concedes that Mr. Reynolds

“certainly” violated Barnard’s anti-discrimination/anti-harassment policy, that Mr. Reynolds was

“wrong to act the way he did….”, and that Ms. Waldron was “humiliated and hurt by Mr. Reynolds

actions.” Id. (emphasis added). As a result of that concession, and given the lack of any other

reasoning, the Award lacks even a barely colorable justification for the outcome reached.

               70.     In fact, the Arbitrator rendered his Award prior to obtaining the briefs of the

parties, despite having been apprised during the arbitration hearing of the parties’ intent to submit

briefs. This underscores the irrational and wholly unsupported nature of the Arbitrator’s Award.

               71.     Moreover, by ordering reinstatement while conceding Mr. Reynolds acted

wrongfully and in violation of the College’s Policy, the Arbitrator showed a manifest disregard for

the law and the CBA, including the College’s contractual right to discipline according to the

severity of the conduct, as determined by the College, providing yet another basis on which this

Court should vacate the Award.

               72.     In this Circuit, a court may vacate an arbitrator’s award for manifest

disregard of the law or the CBA if there is strong evidence contrary to the findings of the arbitrator

and the arbitrator has not provided an explanation of his decision. See e.g., Halligan v. Piper

Jaffray, Inc., 148 F.3d 197, 204 (2d Cir. 1998) (upholding a decision vacating an arbitrator’s award,

where there was “overwhelming evidence” that the award was wrongly decided, and “the

arbitrators did not explain their award”).




                                                 14
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 15 of 17



               73.     Here, the Arbitrator conceded that there is “no dispute” over the facts in this

case. See Exhibit A, at 4. More specifically, nowhere in the Award does the Arbitrator dispute

that Mr. Reynolds violated the College’s Policy by sexually harassing and humiliating Ms.

Waldron.

               74.     Despite confirming that Mr. Reynolds’ sexually harassed Ms. Waldron in

violation of the College’s Policy and acknowledging that Ms. Waldron was hurt and humiliated

by his conduct, the Arbitrator improperly substituted his judgment for Barnard’s in regards to

sanction, completely disregarding Barnard’s obligation under federal, state and city law and its

Policy to maintain a workplace free from harassment.

               75.     Moreover, the Award fails to recognize that Barnard has the discretion,

under the CBA disciplinary provision negotiated by the parties, to immediately terminate Mr.

Reynolds for his egregious conduct. The CBA language allows Barnard to depart from the

progressive disciplinary steps when the seriousness of a violation merits, as the College did with

Mr. Reynolds due to the severity of his sexual harassment of Ms. Waldron. See Exhibit B, at 33-

34.

               76.     Given the Arbitrator’s complete failure to acknowledge Barnard’s legal

obligation to maintain a harassment-free workplace, and his failure to apply the relevant CBA

provision on progressive discipline in his analysis, and considering the Award’s irrationality and

lack of any evidentiary or contractual support, there are ample grounds on which this Court should

vacate the Award in its totality.




                      [THIS SPACE IS INTENTIONALLY LEFT BLANK]




                                                 15
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 16 of 17



                                    PRAYER FOR RELIEF

                 WHEREFORE, Barnard prays for judgment against the Union as follows:

                 1.    That the Court enter judgment on Barnard’s Amended Petition to Vacate

the Arbitration Award in favor of Barnard and against the Union;

                 2.    That the Arbitrator’s Award be vacated as set forth above;

                 3.    That the Court direct the commencement of a rehearing before a different

arbitrator;

                 4.    That Barnard be awarded reasonable attorney’s fees and other costs incurred

herein; and;

                 5.    For any other relief the Court deems just and proper.

                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.

                                                 By:
                                                       Rachel E. Muñoz*
                                                       Rachel.Munoz@jacksonlewis.com
                                                       Christopher M. Repole
                                                       Christopher.Repole@jacksonlewis.com
                                                       666 Third Avenue, 29th Floor
                                                       New York, New York 10017
                                                       Tel: (212) 545-4000
                                                       Fax: (212) 972-3213

                                                       Attorneys for Petitioner Barnard College

                                                       *Admission pro hac vice pending

Dated:        New York, New York
              January 18, 2019




                                                16
         Case 1:19-cv-00531-AKH Document 7 Filed 01/18/19 Page 17 of 17



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 18, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on counsel for Respondent via e-mail and U.P.S., at the following address:

                                      Eric J. LaRuffa, Esq.
                                 Rothman Rocco LaRuffa, LLP
                                 3 West Main Street, Suite 200
                                      Elmsford NY 10523
                                  elaruffa@rothmanrocco.com


                                                 /s/ Christopher M. Repole
                                                     Christopher M. Repole
